Citation Nr: 1605472	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-08 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), anxiety disorder, and obsessive compulsive disorder (OCD).

2. Entitlement to an increased evaluation in excess of 30 percent for bronchial asthma.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to December 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the RO that denied service connection for PTSD and continued the 30 percent disability rating assigned for the service-connected bronchial asthma.  

The Veteran testified at a hearing held at the RO in August 2012 before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file. 

In a December 2014 decision, the Board denied the claim for service connection for an acquired psychiatric disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court vacated the December 2014 Board decision regarding the claim for service connection for an acquired psychiatric disorder and remanded the issue to the Board for further proceedings consistent with a July 2015 Joint Motion for Partial Remand (Joint Motion). 

In the December 2014 decision, the Board also remanded the issue of entitlement to an increased rating for bronchial asthma. 

In September 2015, the Board contacted the Veteran and his representative to offer him an additional hearing before a Veterans Law Judge that would decide his case. However, they have not elected to have another hearing.

The issue of service connection claim for an acquired psychiatric disorder is 
addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated in December 2015 that they wanted to withdraw the appeal for the issue of entitlement to an increased evaluation for bronchial asthma.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an increased evaluation for bronchial asthma have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In December 2015, the Veteran and his representative indicated that they wanted to withdraw the appeal for the issue of entitlement to an increased evaluation for bronchial asthma.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for the issue of entitlement to an increased evaluation for bronchial asthma is dismissed.


REMAND

As set forth in the December 2014 Board decision, the Veteran has contended that his current psychiatric disorders, including his PTSD, are related to various stressful and traumatic events in service.  Specifically, the Veteran has reported the following stressors: (1) accidentally killing a pilot instead of a drone while he was aboard the USS Goldsborough and in charge of the missile launcher; (2) having his ship hit by a non-warhead dummy torpedo during training exercises with the Singapore Navy; (3) being delivered the head of a U.S. soldier when stationed in the Philippines; (4) watching a fellow serviceman get electrocuted while performing his tasks; and (5) after a Russian warship caused a collision off of the coast of Africa in the Indian Ocean almost causing the USS Goldsborough to sink, "general quarters" were called and the Veteran was stationed in launch and control for 41 days in combat-ready mode as he feared Russian attack and control over neighboring African countries.  He reported being in fear for those 41 days.

The parties to the Joint Motion indicated that, with regard to the Veteran's claimed stressors aboard the USS Goldsborough, he should be provided an opportunity to advise VA when the incidents occurred in approximate 60-day blocks of time in order to corroborate the information in deck logs.  

In addition, the Board finds that an additional VA examination is necessary to determine the nature and etiology of his current psychiatric disorder.  In this regard, an October 2013 VA examiner, based on an-in person evaluation of the Veteran and review of the medical records, specifically determined that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD, but instead found diagnoses of MDD, anxiety disorder, and OCD related to post-service stressors.  There is also a November 2015 psychological evaluation from J.H.S., Ph.D., who diagnosed the Veteran with MDD and PTSD that he related to service based on a review of the medical records and telephonic interview of the Veteran.  The Board finds that, due to the discrepancy between Dr. S's findings, which were not based on a verified stressor and the October 2013 VA examiner's conclusion, another examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder, to include Dr. C.K. (identified in July 2015 Joint Motion for Partial Remand).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  The AOJ should request that the Veteran submit approximate dates in 60-day blocks of time for his claimed stressors onboard the USS Goldsborough. 

3.  The AOJ should contact the National Archives and Records Administration (NARA) or any other appropriate entity and request copies of the deck logs or any other records pertaining to the Veteran's claimed stressors on the USS Goldsborough for the time period specified by the Veteran.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorder that has been present during the appeal period or within close proximity thereto.  

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must address any conflicting medical evidence of record, to include the October 2013 VA examination and/or Dr. S's November 2015 evaluation report. 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


